Carpinello, J.
(concurring in part and dissenting in part). Because there is not a scintilla of fraud, misrepresentation or deception in this case and because the majority creates a duty recognized nowhere else in the law, we respectfully dissent. The majority contends that when Zurich-American Insurance Company received a “courtesy copy” of the complaint naming the wrong defendant (the franchisor, i.e., Marriott International, Inc., not the franchisee-owner, i.e., Interstate Hotels Corporation), it had an affirmative duty to advise plaintiffs attorneys that they had sued the wrong party. 1 No insurance company has a duty to aid its insured’s adversaries. Indeed, if Zurich-American or its attorneys had so advised plaintiffs attorneys, they would have violated the duty of undivided loyalty owed to their insured.
Furthermore, the majority’s reliance on Gilbert Frank Corp. v Federal Ins. Co. (70 NY2d 966 [1988]) is misplaced as that case involved a dispute between an insurer and its own insured. While an insurer may have a duty not to lull its own insured into “sleeping on its rights” (id. at 968), surely there can be no such duty owed by an insurer to its insured’s adversary. 2 In addition, Zurich-American’s conduct of generally identifying its insured as “the Albany Marriott” in correspondence is without significance. Plaintiffs attorneys surely knew any reference to “the Albany Marriott” was not intended to identify the corporate owner/operator of the hotel since they themselves sued Marriot International, Inc., not “the Albany Marriot.”
As this case is indistinguishable from McGee v Bells Super*1062market (177 AD2d 975 [1991]), Supreme Court’s decision should be affirmed in all respects.
Crew III, J., concurs. Ordered that the order is modified, on the law and the facts, without costs, by reversing so much thereof as denied that part of plaintiff’s cross motion for leave to file and serve a supplemental summons and amended complaint against “Interstate Hotels Corporation doing business as Albany Marriott Inn doing business as Albany Marriott Hotel doing business as 189 Wolf Road, Albany NY, its predecessors, successors and assigns”; motion granted to that extent and said defendant estopped from asserting the statute of limitations as an affirmative defense in its answer; and, as so modified, affirmed.

. Notably, in no correspondence or pleading does Zurich-American make an affirmative representation that plaintiff sued the correct party. Furthermore, there is no indication in the record that a check of real property records in the County Clerk’s office would not have revealed the identity of the property’s owner.


. “The classic case in which an insurer is estopped from raising a limitation period defense is where the insurer can be said to have lulled the insured into a false sense of security or to have otherwise induced the insured to forebear from commencing a timely action” (Gilbert Frank Corp. v Federal Ins. Co., 129 AD2d 414, 422 [1987] [Murphy, P.J., dissenting], revd 70 NY2d 966 [1988] [emphasis added]).